[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUIT
                                               U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            December 8, 2004
                              No. 03-13359                THOMAS K. KAHN
                        ________________________                CLERK

                  D. C. Docket No. 02-00355-CR-T-17-MSS

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

JESSE WRIGHT, JR.,

                                                Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (December 8, 2004)



Before EDMONDSON, Chief Judge, PRYOR and FAY, Circuit Judges.

FAY, Circuit Judge:
      A jury convicted appellant Jesse Wright of one count of possession of a firearm

by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924. The government alleged

that Wright was in knowing possession of the weapon when Mulberry, Florida, police

officers arrested him for driving under the influence. As part of its case, the

government used Wright’s resistance to arrest as evidence of knowing possession.

The defendant challenges his conviction on several grounds: (1) the government did

not present sufficient evidence that Wright knowingly possessed the firearm; (2) the

district court dispensed with its neutral role by assisting the government in the

development of its case; (3) the district court admitted evidence of the Defendant’s

uncharged resistance to arrest and instructed the jury that such evidence could be

considered as consciousness of guilt; (4) the district court engaged in ex parte

communications with the jury; and (5) that 18 U.S.C. § 922(g) is unconstitutional.

While we will address each ground in turn, we disagree with the defendant, and

affirm his conviction.

                                       I. Facts

      On March 24, 2002, Officer Kenneth Knox, of the Mulberry, Florida, police

department stopped Jesse Wright for speeding and weaving through traffic lanes.

Officer Knox approached Wright’s vehicle and asked to see Wright’s license and

registration. Wright complied with the officer’s request, and during the exchange, the

                                          2
officer detected alcohol on Wright’s breath. Officer Knox administered the standard

field sobriety tests, which Wright failed, and determined that Wright was intoxicated.

      Officer Knox then proceeded to place Wright under arrest, and instructed

Wright to put his hands behind his back. When Wright refused, a struggle ensued.

Henry Floyd, a sheriff’s office employee who arrived on the scene during the sobriety

tests, attempted to assist Officer Knox, but the struggle continued and the three men

fell to the ground. As Wright still resisted Officer Knox radioed for assistance, and

Corporal Cantrell responded to the scene. With Cantrell’s aid, the officers got Wright

under control.

      With Wright in custody, the officers conducted an inventory search of Wright’s

vehicle. Under the front seat, they found a nine-millimeter Smith and Wesson firearm

wrapped in a bandana, alongside a cold open bottle of beer. The trunk of the vehicle

contained a cooler packed with ice and more of the same beer. The officers then

transported Wright to the jail. After his arrest, although the precise timing is unclear

from the record, Wright commented that the officers were lucky he had not made it

back to his car because “it would have been lights out,” and Wright proceeded to

make a gesture with his hand in the shape of a pistol.

      Before trial, Wright agreed to his status as a convicted felon who had not had

his right to possess a firearm or ammunition restored. In addition, Wright filed a

                                           3
motion in limine requesting the district court to exclude evidence concerning his

resistance to arrest and resulting charges of battery on a law enforcement officer and

resisting an officer with violence. The prosecutors dropped the charges relating to

resisting arrest and battery on a law enforcement officer, but maintained that the

evidence of that conduct was relevant and “inextricably intertwined” with the charged

offense of possession of a firearm by a convicted felon. Furthermore, the government

sought to use the resisting arrest evidence to establish Wright’s consciousness of

guilt. The district court agreed with both the admission and use of the evidence.

      During the trial, Officer Knox testified for the United States. On redirect

examination, the district court informed the parties at a sidebar conference that Knox

had yet to identify Wright. Wright’s counsel objected to the court’s comment and

moved for a mistrial on grounds that the district judge “had gone beyond being

neutral magistrate ...in pointing out a lack of the Government’s case.” The district

court denied the motion and allowed the Government to ask Knox to identify Wright.

Wright renewed his motion for a mistrial, which the district court denied.

      Corporal Cantrell then took the stand for the Government and described both

Wright’s comment after arrest about it being “lights out” had he been able to get to

his vehicle and Wright’s accompanying hand gesture. As Cantrell testified, the

district court itself questioned him about Wright’s gesture. At sidebar, Wright

                                          4
objected, arguing once again that the district judge was assisting the United States in

trying its case. The district court instructed the prosecutor to develop more details

about the gesture from Cantrell, and also denied Wright’s motion for a mistrial. The

prosecution then proceeded to delve further into Wright’s gesture.

      The defense case consisted primarily of testimony by Wright’s father.

According to the father, the firearm belonged to him, and was left in the vehicle when

he borrowed his son’s car the day of the arrest. Wright’s mother also testified, stating

that she had dropped her husband off at her son’s house on March 24, 2002, the day

of the arrest. At the conclusion of evidence Wright renewed his motion for a

judgment of acquittal, which the district court denied.

      After the close of evidence, Wright objected to an instruction on resisting arrest

because it involved a charge which the government had dropped. Wright further

objected to the instruction because it was not part of pattern jury instructions. The

government replied that this Court upheld a similar instruction in which the jury

could consider intentional flight as indication of guilt. The prosecution explained that

the jury needed the opportunity to make reasonable inferences because the

government premised much of its case on circumstantial evidence. The district court

approved a modified version of the requested charge, and allowed the jury to infer




                                           5
Wright’s consciousness of guilt based upon his resistance.1

      After instructing the jury, the district court excused all parties until further

notice. Once the jury began its deliberations, it asked to be permitted to view the

firearm. Additionally, the jury sought either the firearm’s dimensions or a ruler to

measure the gun. The district court allowed the jury to view the firearm and provided

it with a ruler. The district court did not inform the parties of its communication with

the jury until the next morning. Wright objected to the district court’s actions, arguing

that the ruler had not been admitted into evidence, and that the jury should have been

instructed to use its own abilities. The district court overruled the objection, and the

jury subsequently convicted the defendant. Wright was sentenced to 120 months

imprisonment.

                                 II. Sufficiency of the Evidence


      1
          Specifically, the instruction read:

      The conduct of a person at the time of his arrest is not, of course, sufficient
      in itself to establish the guilt of that person, but is a fact which, if proved, may be
      considered by the jury in light of all the other evidence in the case in determining the guilt
      or innocence of that person.

      You should consider that there may be reasons for the conduct by the Defendant that are
      fully consistent with innocence. A feeling of guilt does not necessarily reflect actual guilt
      of a crime.

      If you determine that the conduct of the Defendant showed a consciousness of guilt on the
      Defendant’s part, the weight, if any, to be attached to that evidence is also a matter
      exclusively for you as a jury to determine.

                                                6
      This Court reviews sufficiency of the evidence de novo, “view[ing] the

evidence in the light most favorable to the government, with all reasonable inferences

and credibility choices made in the government's favor.” United States v. Martinez,

83 F.3d 371, 374 (11th Cir. 1996). We will not overturn a conviction on the grounds

of insufficient evidence “unless no rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v. Christo,

129 F.3d 578, 579 (11th Cir. 1997). Finally, our Court must accept a jury’s inferences

and determinations of witness credibility. United States v. Glinton, 154 F.3d 1245,

1258 (11th Cir. 1998).

      Under 18 U.S.C. § 922(g)(1), it is unlawful for a felon to possess a firearm.

Section 922(g)(1) required the government to prove “three distinct elements:” (1) that

Wright was a convicted felon; (2) that Wright knew he was in possession of a firearm;

and (3) that the firearm affected or was in interstate commerce. United States v.

Jernigan, 341 F.3d 1273, 1279 (11th Cir. 2003). Wright agreed to his status as a

convicted felon, and takes issue only with the second element - knowing possession.

The government need not prove actual possession in order to fulfill the “knowing”

requirement of § 922(g)(1). Rather, it may be shown through constructive possession.

See United States v. Sweeting, 933 F.2d 962, 965 (11th Cir. 1991). The firearm need

not be on or near the defendant’s person in order to amount to knowing possession.

                                          7
See United States v. Winchester, 916 F.2d 601, 603-04 (11th Cir.1990) (holding

firearm found behind couch when defendant not home sufficient for conviction under

18 U.S.C. § 922(g)). Moreover, we have held in United States v. Gates, that a

defendant had knowing possession of a firearm when driving a car with the weapon

beneath the driver’s seat. 967 F.2d 497, 499 (11th Cir. 1992).

       In the instant case, a reasonable jury could believe beyond a reasonable doubt

that Wright was in knowing possession of the firearm. United States v. Billue, 994
F.2d 1562, 1565 (11th Cir.1993). Possession can be shown by circumstantial as well

as direct evidence. United States v. Montes-Cardenas, 746 F.2d 771, 778 (11th

Cir.1984); United States v. Smith, 591 F.2d 1105, 1107 (5th Cir.1979).2 Possession

can be either actual or constructive. Smith, 591 F.2d at 1107. "In order to establish

constructive possession, the government must produce evidence showing ownership,

dominion, or control over the contraband itself ... or the vehicle in which contraband

is concealed." Smith 591 F.2d at 1107.

       There is no dispute that there was a weapon in the vehicle. Officers found the

firearm under Wright’s seat, next to an open bottle of cold beer. Wright owned the



       2
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.


                                               8
automobile in which the firearm was carried. Wright had been operating the car when

the officers pulled him over. Evidence showed Wright was driving under the

influence and once officers attempted to arrest him, Wright aggressively resisted,

which could indicate that Wright only resisted after he realized officers would

impound the car and discover the gun. See United States v. Borders, 693 F.2d 1318,

1324 (11th Cir. 1982) (admitting defendant’s resistance to arrest as evidence of

consciousness of guilt). Finally, when Wright commented that it would be “lights

out” if he had made it back to the vehicle and formed a pistol with his hand, a jury

could infer that Wright knew of the firearm and was prepared to use it. See United

States v. Crawford, 906 F.2d 1531 (11th Cir. 1990) (upholding conviction for

possession of unregistered firearm where defendant disclaimed knowledge of grenade

in his vehicle). The fact that Wright’s father testified that the gun belonged to him and

that he accidentally left it in his son’s vehicle does not detract from the evidence.

Assessing the credibility of one witness is within the jury’s exclusive province, and

all reasonable inferences and credibility choices must be in favor of the jury verdict.

United States v. Pruitt, 763 F.2d 1256, 1263- 64 (11th Cir.), cert. denied, 474 U.S.
1084, 106 S. Ct. 856, 88 L. Ed. 2d 896 (1985). Based on the jury’s verdict, it is evident

that it did not give much credence to the testimony of Wright’s father. Therefore, we

hold that the government presented sufficient evidence to convict Wright under 18

                                           9
U.S.C. § 922(g)(1).

                                 III. District Court Bias

       Wright also contends that the district court became an advocate for the

government when it: (1) informed the prosecution that Officer Knox needed to

identify Wright and (2) directed Officer Cantrell to describe Wright’s hand gesture

in detail for the record. This Court reviews a district court’s denial of a motion for a

mistrial under the abuse of discretion standard. United States v. Ettinger, 344 F.3d
1149, 1161 (11th Cir. 2003). Wright also argues that our Court should review the

district court’s ruling with “added scrutiny” because the court itself caused the

mistrial motion. Wright has provided no authority to support this argument, and it is

rejected. Wright only would be “entitled to a grant of mistrial upon a showing of

substantial prejudice.” Id.

       While we are mindful that a defendant is entitled to an impartial judge because

of the weight juries are likely to place with the court’s opinion, it is also “well settled

that a federal district judge is not relegated to complete silence and inaction during

the course of criminal jury trial.” United States v. Cox, 664 F.2d 257, 259 (11th

Cir.1981) (quoting Bursten v. United States, 395 F.2d 976, 982 (5th Cir. 1968)).

Additionally, the district court has discretion to question witnesses. See Fed.R. Evid.

614(b) (“The [trial] court may interrogate witnesses”). When the judge’s conduct

                                            10
“strays from neutrality,” however, then the defendant has been denied a

constitutionally fair trial. See United States v. Harriston, 329 F.3d 779, 790 (11th Cir.

2003) (citations omitted).

      Indeed, the district court abuses its authority when it “abandons [its] proper

role and assumes that of an advocate.” See Fed.R.Evid. 614, Advisory Committee

Note. In Moore v. United States the former Fifth Circuit examined the trial judge’s

proper role in the conduct of a criminal jury trial.

             It is axiomatic ... that ‘[t]he trial judge has a duty to conduct the trial
             carefully, patiently, and impartially. He must be above even the
             appearance of being partial to the prosecution.’ On the other hand, a
             federal judge is not a mere moderator of proceedings. He is a common
             law judge having that authority historically exercised by judges in the
             common law process. He may comment on the evidence, may question
             witnesses and elicit facts not yet adduced or clarify those presented, and
             may maintain the pace of the trial by interrupting or cutting off counsel
             as a matter of discretion[.]

598 F.2d 439, 442 (5th Cir. 1979) (citations omitted). In this case, the record does not

establish that the district court abandoned its impartiality. Here, it was “entirely

proper for the court to make inquiries of a witness in order to clarify the evidence

presented.” Hanson v. Waller, 888 F.2d 806, 813 (11th Cir. 1989). See also United

States v. Bertram, 805 F.2d 1524, 1529 (11th Cir. 1986); Kyle v. United States, 402
F.2d 443, 444 (5th Cir. 1968)).




                                           11
      The district court did not become an advocate for the government by drawing

attention to Officer Knox’s failure to identify Wright in court. It remains well within

the district court’s discretion to maintain the pace of trial by interrupting or limiting

counsel’s questions. United States v. Hill, 496 F.2d 201, 202 (5th Cir. 1974). By

making the prosecution aware that Knox had yet to identify the defendant, the district

court avoided a matter that could have potentially confused the jury. Moreover, both

Henry Floyd and Corporal Cantrell definitively identified Wright during their

testimony.

      In connection with Corporal Cantrell’s testimony, Wright again argues that the

district court discarded its neutral role by directing the prosecutor to ask the witness

to describe Wright’s hand gesture. The district court’s request for detail did not

underscore evidence that would otherwise have gone unnoticed by the jury. Rather,

the judge sought to develop and perfect the record so that this Court could understand

and comprehend an important piece of evidence from the trial. Without the district

court’s guidance, this Court could only guess at what Wright’s hand gesture might

have been. Wright’s argument on the issue is misplaced, as it pertains to judicial

intervention far beyond what is complained of here. See Blumberg v. United States,

222 F.2d 496, 501 (5th Cir. 1955) (trial judge interrupted too many times and asked

too many questions); United States v. Grunberger, 431 F.2d 1062, 1067 (2d Cir.

                                           12
1970) (repeated questioning of witness); Hunter v. United States, 62 F.2d 217, 220

(5th Cir. 1932) (trial judge’s vigorous cross-examination of defendant himself).

Particularly, United States v. Green suggests that when “more than one or two

questions are involved, the proper procedure is ‘to call both counsel to the bench, or

in chambers and suggest what [the judge] wants done.’” 429 F.2d 754, 760 (D.C. Cir.

1970). Indeed, by addressing the issues at sidebar during both Officer Knox’s and

Corporal Cantrell’s testimony, the district court followed this procedure.

      We have reviewed the district court’s comments in the framework of the trial

as a whole, and conclude that the district court did not become an advocate for the

government in this case. Harriston 329 F.3d at 791 n.6. Wright’s contentions of error,

viewed both separately and in the context of the entire record, expose no such

confusion of the roles of judge, jury, and prosecutor. The actions of the district court

challenged here amount to “no more than attempts by the presiding judge to expedite

the proceedings and to prevent any misunderstanding of a witness's testimony.” Hill,

496 F.2d 201, 202 (5th Cir. 1974).

                 IV. Resisting Arrest Evidence and Jury Instruction

      Wright next complains that the admission of his resistance to arrest and

accompanying battery on a law enforcement officer unduly prejudiced his case and

had no probative value to the charge of possession of a firearm. Wright further

                                          13
contends that the district court erred in instructing the jury that it could consider his

resistance as consciousness of guilt. As to the admission of the resistance and battery

evidence, the district court has a wide latitude to determine the admissibility of

evidence, and we will not disturb the court's judgment absent a clear abuse of

discretion. See United States v. Ross, 131 F.3d 970, 987 (11th Cir.1997). This Court

will only reverse an evidentiary ruling when it has affected a defendant’s substantial

rights. United States v. Dodds, 347 F.3d 93, 897 (11th Cir. 2003).

      Although Federal Rule of Evidence 404(b) provides that “[e]vidence of other

crimes, wrongs, or acts is not admissible to prove the character of a person in order

to show action in conformity therewith,” it also true that

      [e]vidence of criminal activity other than the charged offense is not extrinsic
      under Rule 404(b) if it is (1) an uncharged offense which arose out of the same
      transaction or series of transactions as the charged offense, (2) necessary to
      complete the story of the crime, or (3) inextricably intertwined with the
      evidence regarding the charged offense.

United States v. McLean. 138 F.3d 1398, 1403 (11th Cir. 1998) (citing United States

v. Ramsdale, 61 F.3d 825, 829 (11th Cir.1995)). Moreover, “[e]vidence, not part of

the crime charged but pertaining to the chain of events explaining the context...is

properly admitted if linked in time and circumstances with the charged crime, or

forms an integral and natural part of an account of the crime...to complete the story

of the crime for the jury.” McLean, 138 F.3d at 1403 (quoting United States v.

                                           14
Williford, 764 F.2d 1493, 1499 (11th Cir.1985)). Here, evidence of Wright’s actions

prior to the discovery of the firearm gives the jury the body of the story, not just the

ending. Such evidence was “inextricably intertwined” with the charged offense.

      Federal Rule of Evidence 403 dictates that evidence should be excluded if its

probative value “is substantially outweighed by the danger of unfair prejudice.” Rule

403, however, is an “extraordinary remedy…which should be used sparingly since

it permits the trial court to exclude concededly probative evidence.” U.S. v. Fallen,

256 F.3d 1082, 1091 (11th Cir. 2001). The nature of the government’s evidence

against a defendant is meant to be prejudicial, for if all evidence were favorable, there

would be no trial. Therefore, we must ask not whether the evidence itself is

prejudicial, but rather whether its probative value is outweighed by its prejudicial

effect. Id. (citing United States v. Fortenberry, 971 F.2d 717, 721 (11th Cir.1992)).

Consequently, the balancing test prescribed by Rule 403 militates in favor of

admissibility. See Dodds, 347 F.3d at 897.

      Here, the possession of a firearm charge did not encompass the resisting arrest

or battery counts, nor did it involve the charge of driving under the influence.

Nonetheless, evidence of those events contributed to the understanding of the

situation as whole. The erratic driving led Officer Knox to stop Wright. Knox’s

assessment of Wright’s intoxication gave him to cause to arrest Wright. The series of

                                           15
events culminated in Wright’s violent struggle with Knox, and ultimately the

discovery of the firearm. If the jury had merely heard evidence of the last event – the

discovery of the firearm – the jury would be relegated to its own, and possibly

incorrect, assumptions about the events prior to officers finding the weapon. The

probative value of this evidence is demonstrated by the need to put a cohesive

sequence of the crime before the jury. Likewise, evidence of resisting arrest is

probative of Wright’s consciousness of guilt. United States v. Borders, 693 F.2d
1318, 1324 (11th Cir. 1982). This Court has held that “evidence of resistance to arrest

and flight is admissible to demonstrate consciousness of guilt and thereby guilt.”

United States v. DeParias, 805 F.2d 1447, 1454 (11th Cir. 1986) (overruled on other

grounds). Therefore, we find that the evidence of Wright’s resistance to arrest and the

accompanying battery on a law enforcement officer is relevant to proving the charged

offense.

      Wright also complains about the court’s charge on his resistance to the officers.

We review a district court’s jury instructions for an abuse of discretion. United States

v. Guerra, 293 F.3d 1279, 1290 (11th Cir. 2002), cert. denied, 537 U.S. 1141 (2003).

Error in jury instructions does not constitute grounds for reversal unless there is a

reasonable likelihood that it affected the defendant's substantial rights. See

Montgomery v. Noga, 168 F.3d 1282, 1294 (11th Cir.1999); Fed.R.Evid. 103(a). A

                                          16
defendant must specifically and timely object at trial to claimed errors, see

Fed.R.Evid. 103(a)(1); errors claimed initially on appeal “do not warrant reversal

unless they constitute ‘plain error’ amounting to a miscarriage of justice seriously

affecting the fairness, integrity, or public reputation of the proceeding.” United States

v. Hawkins, 905 F.2d 1489, 1493 n.1 (11th Cir. 1990) (citing United States v. Young,

470 U.S. 1, 15, 105 S. Ct. 1038, 1046, 84 L. Ed. 2d 1 (1985); Fed.R.Crim.P. 52(b)). The

purpose of such a strict rule is to “inform the trial judge of possible errors so that he

may have an opportunity to correct them.” Hawkins, 905 F.2d at 1493, n.1 (internal

quotations and citations omitted). Although Wright objected to the resisting arrest

instruction, the argument advanced at trial, that the instruction was not a pattern jury

instruction, is not the argument he advances on appeal. “In order to preserve an

objection to jury instructions for appellate review, a party must object before the jury

retired, stating distinctly the specific grounds for the objection.” United States v.

Starke, 62 F.3d 1374, 1380-81 (11th Cir. 1995) (citations omitted). Wright failed to

do so, and consequently, we review this assignment of error under the “plain error”

standard of review. United States v. Solomon, 856 F.2d 1572, 1574 (11th Cir.1988),

cert. denied, 489 U.S. 1070, 109 S. Ct. 1352, 103 L. Ed. 2d 820 (1989).

      The complete text of the challenged jury instruction is as follows:

      The conduct of a person at the time of his arrest is not, of course, sufficient in

                                           17
       itself to establish the guilt of that person, but is a fact which, if proved, may be
       considered by the jury in light of all the other evidence in the case in
       determining the guilt or innocence of that person.

       You should consider that there may be reasons for the conduct by the
       Defendant that are fully consistent with innocence.

       A feeling of guilt does not necessarily reflect actual guilt of a crime. If you
       determine that the conduct of the Defendant showed a consciousness of guilt
       on the Defendant’s part, the weight, if any, to be attached to that evidence is
       also a matter exclusively for you as a jury to determine.

       In formulating the instruction, the district court relied on the language and

framework of a jury instruction related to flight - an instruction we upheld in United

States v. Borders, 693 F.2d 1318, 1327-28 (11th Cir. 1982). In Borders, we agreed

with other circuits that “universally” accepted a defendant’s flight, escape, resistance

to arrest, concealment, assumption of a false name, and related conduct as admissible

evidence of “consciousness of guilt, and thus of guilt itself.” Id. at 1324-25 (listing

cases allowing evidence of flight) (emphasis added). In the instant case, the district

court decided that the jury could draw a similar inference from Wright’s resistance

to arrest. We are not ignorant to the fact that evidence of flight and resistance to arrest

do not amount to identical conduct; however, we have implied that the two are

analogous. Borders, 693 F.2d at 1324.

       The analysis of the district court’s instruction, however, does not end there. In

United States v. Myers, the former Fifth Circuit set out four inferences that must be

                                            18
drawn from the defendant’s behavior in order for evidence of flight to be logically

and legally relevant to show consciousness of guilt:

      The probative value of flight evidence depends upon the degree of confidence
      with which four inferences can be drawn:(1) from the defendant’s behavior to
      flight; (2) from flight to consciousness of guilt; (3) from consciousness of guilt
      to consciousness of guilt concerning the crime charged; and (4) from
      consciousness of guilt concerning the crime charged to actual guilt of the crime
      charged.

550 F.2d 1036, 1049 (5th Cir. 1977). The Fifth Circuit further stated that, to admit

flight evidence, the government must make certain that each link in the chain of

inferences that concludes with a consciousness of guilt of the crime charged is

sturdily supported. Id. Ultimately, the Myers court found the flight instruction to be

erroneous because the record did not support the allegations of flight. Specifically,

an FBI agent testified that at the time of the defendant’s arrest he believed the

suspects were beginning to flee at the time of his arrival. Id. 1048-49. The FBI

agent’s testimony could not support the flight charge because the agent had

previously testified that he was not aware that anyone had attempted to flee. Id.

Additionally, the crime in question, a robbery, had occurred two months prior to the

defendant’s arrest and alleged flight attempt. Id. Finally, the appellate court did not

accept that another potential instance of flight, which occurred three weeks after the

robbery, supported the jury instruction because the evidence did not “demonstrate



                                          19
intentional flight immediately after the commission of a crime or after [accusation]

of a crime.” Id. at1050.

      As Myers points out, “flight is an admission by conduct.” Id. at 1049. The same

might be said of resisting arrest in Wright’s case. In this case, the chain of inferences

must move: (1) from Wright’s behavior to the resistance; (2) from the resistance to

consciousness of guilt; (3) from consciousness of guilt to consciousness of guilt

concerning the firearm possession; and (4) from consciousness of guilt concerning

the firearm possession to actual guilt for that crime. The inference drawn at step three,

however, presents a quandary for the government. Myers recognized that evidence

of flight or related conduct, such as resisting arrest, is “only marginally probative as

to the ultimate issue of guilt or innocence.” Myers, 550 F.2d at 1049.

      Wright’s consciousness of guilt at the time of the arrest could stem from either

his possession of the firearm or driving under the influence. The evidence could go

either way, and here the jury found against Wright. The jury is not obligated to give

more credence to defense witnesses. See United States v. Bleckley, 475 F.2d 1225

(5th Cir. 1973). While there is not an abundance of direct evidence supporting the

trial court's instruction that the conduct of a defendant “at the time of his arrest” may

be relevant to guilt, neither is such evidence absent. As we have already discussed,

Wright’s conduct supported the admission of resisting arrest as evidence, and we

                                           20
believe that it could sustain a jury instruction on the consciousness of guilt. It is for

the jury to infer whether his guilt sprang from the weapon possession or the DUI

charge. Indeed, the comment “lights out” could have been made in hindsight, after

police informed Wright of the gun’s presence, but it is equally probable that Wright

made the comment knowing the gun had always been there.

      Reviewing the evidence concerning Wright’s resistance to arrest, we see no

defects that would render the instruction erroneous. Viewing the evidence in the light

most favorable to the government, see Glasser v. United States, 315 U.S. 60, 80, 62
S. Ct. 457, 469, 86 L. Ed. 680 (1942) (superceded by statute), Wright’s resistance

could sufficiently establish his consciousness of guilt as to the possession of the gun.

For example, his comment of “lights out” and the accompanying pistol-like gesture

support the inference that Wright knew the weapon was in the car and planned to use

it. Moreover, unlike the situation in Myers, Wright’s resistance came immediately

after Officer Knox asked Wright to place his hands behind his back. These factors

permit the instruction on resistance to “let the jury determine its significance and

qualitative value, if any.” Borders, 693 F.3d at 1327.

      We find that Wright failed to establish plain error in the jury instruction. To

meet this stringent standard, Wright needed to prove that the “instruction was an

incorrect statement of the law and [that] it was probably responsible for an incorrect

                                           21
verdict, leading to substantial injustice.” Montgomery v. Noga, 168 F.3d 1282, 1294

(11th Cir. 1999) (quoting Pate v. Seaboard R.R., Inc., 819 F.2d 1074, 1082-83 (11th

Cir.1987)). Wright has not demonstrated that the instruction misled the jury or left it

to speculate as to an essential point of law. Noga, 168 F.3d at 1294.

                            V. Jury Request for a Ruler

      Wright next argues that the district court erred by responding to a jury question

outside of his presence. At trial, Wright asserted that this was prejudicial error

because the court allowed the jury to use evidence not admitted at trial to assess his

defense that he did not know the firearm was in the car. On appeal, Wright now

contends that the exchange between the district court and the jury violated the

constitutional protections of the Fifth and Sixth Amendments because he had a right

to be present at all stages of the criminal proceedings. Wright further contends that

the district court eclipsed his argument before he completed it, and that his objection

implied the constitutional violation resulting from the ex parte communication.

      Ordinarily, we review a court’s response to a jury question for an abuse of

discretion. United States v. McDonald, 935 F.2d 1212, 1222 (11th Cir. 1991). In his

appeal, however, Wright presents different arguments as to why the district court’s

action was improper. Wright’s assertion that this issue should be reviewed other than

for plain error lacks merit. Although Wright may not have completed his objection

                                          22
to the interaction between the district court and the jury, the record does not show that

the judge prevented such. Therefore, we review this issue for plain error. See United

States v. Puche, 350 F.3d 1137, 1148 n.5 (11th Cir. 2003).

      To demonstrate plain error, Wright must show: (1) an error; (2) that is plain;

(3) that affects the defendant’s substantial rights. If the defendant satisfies those three

prongs, we may then employ our discretion to note that error only if it “seriously

affect[s] the fairness, integrity, or public reputation of judicial proceedings.” See

United States v. Monroe, 353 F.3d 1346, 1349 (11th Cir. 2003) (internal quotation

marks and citations omitted). In sum, the “silent defendant,” as Wright is here, must

establish a “plain, prejudicial, and disreputable” error. Id. (quoting United States v.

Vonn, 535 U.S. 55, 59, 122 S. Ct. 1043, 1046, 152 L. Ed. 2d 90 (2002)).

      In Rogers v. United States, the Supreme Court recognized that a defendant has

the right to be present and participate during any communications between a judge

and the jury. 422 U.S. 35, 38, 95 S. Ct. 2091, 2094, 45 L. Ed. 2d 1 (1975), accord

Fed.R.Crim.P. 43(a)(2). Rogers, however, plainly stated that the error can be harmless

in some cases. Id. at 40; see also United States v. Bentancourt, 734 F.2d 750, 759

(11th Cir. 1984) (finding harmless error where the district court’s response to a jury

question outside the defendant’s presence clearly stated law already in the jury’s

possession). This is not to say that we approve of any unjustified communication

                                            23
between the district court and the jury without notifying counsel, and we do not

condone the district court’s actions in this case. Wright and his counsel should have

been present when the court decided to give the jury a ruler. Fed.R.Crim.P. 43. The

error complained of here, and which the government conceded to, however, was

harmless. The jury simply asked for a ruler; not for a clarification of charges, further

instructions, or a rule of law. Furnishing the jury with a ruler was unlikely to have

made a difference between a guilty verdict and a judgment of acquittal, and it did not

affect Wright’s substantial rights. The jury viewed the firearm and could estimate its

measurements without the advantage of a ruler; the ruler merely functioned as a

visual aide. We therefore conclude that it was not plain error to provide the jury with

a ruler without consulting Wright.



                      VI. Constitutionality of 18 USC § 922(g)

      Finally, Wright takes issue with 18 U.S.C. § 922(g), and asserts that the statute

is unconstitutional because it fails to specifically define commerce as “interstate or

foreign commerce,” and that Congress failed to require that a felon’s possession of

a firearm substantially affects interstate commerce. Although we normally conduct

a de novo review regarding constitutional issues, the present issue has been raised for

the first time on appeal to this Court, and it is within our discretion whether to address

                                           24
the issue. United States v. Dupree, 258 F.3d 1258, 1259 (11th Cir. 2001).

      In United States v. Nichols, we rejected the same argument and upheld the

constitutionality of § 922(g). 124 F.3d 1265 (11th Cir. 1997). Moreover, we have

consistently upheld the validity of this statute. See e.g., United States v. Dunn, 345
F.3d 1285, 1297 (11th Cir. 2003); United States v. Scott, 263 F.2d 1270 (11th Cir.

2001). cert. denied, 534 U.S. 1166 (2002); United States v. Dupree, 258 F.3d 1258

(11th Cir. 2001). We will not and moreover cannot upset our prior precedent. “[O]nly

the Supreme Court or this Court sitting en banc can judicially overrule a prior panel

decision.” United States v. Marte, 356 F.3d 1336, 1344 (11th Cir. 2004). Wright

himself concedes that a panel of this Court cannot revisit arguments already decided.

We therefore dismiss Wright’s constitutional challenges to § 922(g), as it would not

be useful for us to address this issue.



                                   VII. Conclusion

      Upon review of the record and consideration of the parties’ briefs, we discern

no error in this case because (1) a jury could infer that Wright knowingly possessed

the firearm based upon its location under the driver’s seat and Wright’s subsequent

comment and gesture regarding the weapon; (2) the district court remained neutral

and unbiased during the course of the proceedings, and acted within its role of

                                          25
developing a comprehensive record by directing one witness to fully describe

Wright’s hand gesture, and noting that another witness failed to identify Wright; (3)

the district court properly admitted evidence regarding Wright’s resistance to arrest

and battery on a law enforcement officer because a jury could infer that those actions

demonstrated a consciousness of guilt of possession of the firearm; (4) Wright’s

resistance to arrest supported the resulting jury instruction on the consciousness of

guilt; (5) it was technically error for the district court to entertain a question from the

jury and provide it with a ruler outside of Wright’s presence, but such error was

harmless; and (6) the constitutionality of 18 U.S.C. § 922(g) has been previously

upheld by this Court. Accordingly, we affirm.



      AFFIRMED.




                                            26